Citation Nr: 0714247	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right hand nerve 
damage. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1971 to December 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection nerve damage, 
right hand, claimed as a deformed right hand.  

The record reflects a December 1999 claim for service 
connection for hearing loss.  The proper steps to address the 
veteran's claim have not been taken.  Therefore, the Board 
refers this issue to the RO for appropriate action. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001).

FINDING OF FACT

Right hand nerve damage, claimed as a deformed hand, is not 
related to service. 


CONCLUSION OF LAW

Right hand nerve damage was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 
C.F.R. § 3.303(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA treatment records, the veteran's lay 
statements in support of his claim, and a December 2006 VA 
medical opinion statement. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Factual Background

The veteran contends that his current right hand disability 
is related to an in-service injury.  He claims that either 
his right hand was injured when shore patrol officers 
handcuffed him too tightly, or in the alternative, the hand 
was injured in a fight.  The veteran's service enlistment 
examination is not available.  August 1974 service medical 
records reflect treatment for a possible fracture of the 
knuckles of the right hand.  X-rays revealed no fractures and 
his injury was treated with a cold compress and elevation.  
No conditions affecting his right hand were noted on 
examination in October 1975.  Although service administrative 
records confirm the veteran was returned to naval 
jurisdiction by shore patrol officers in May 1976, the 
veteran did not seek medical attention for any injuries or 
conditions affecting his right hand.  No conditions affecting 
the right hand were noted at separation from service in 
December 1977.  

The veteran underwent a VA pension examination in June 2000.  
On examination, a flexion contracture of the proximal 
interphalangeal joint of the middle finger with 
hyperextension of the metacarpal phalangeal joint was 
observed.  The veteran's entire hand was stiff and he was 
unable to appose his fingers to the tip of his thumb.  The 
veteran exhibited full range of motion in the other fingers 
and thumb, however, the muscles and joints appeared tight.  
Although the veteran was able to grip larger objects, his 
strength was reduced to 3/5.  The veteran sought treatment 
for right hand pain in February 2001.  

In December 2006, the veteran's claims folder was submitted 
to a VA physician for an opinion regarding whether his 
current right hand disability is related to service.  After 
review of the claims file, including service medical records 
associated with the August 1974 right knuckle injury, current 
VA medical records, and the June 2000 pension examination 
report, the examiner explained that the veteran's current 
flexion contracture and bone fusion disability indicates that 
he fractured his right hand.  The examiner noted that no 
fractures were observed in August 1974 x-rays of the right 
hand, and further, the veteran did not complain of or seek 
further treatment for a right hand condition during service.  
The examiner concluded that it is highly unlikely that the 
veteran's current right hand disability is related to 
service, as there is no evidence of a right hand fracture 
during service.  

Analysis

In light of the evidence of record, it is clear that the 
veteran currently suffers from a right hand disability, 
manifested by pain, weakness, and limitation of motion.  The 
medical evidence confirms that the veteran has flexion 
contracture of the proximal interphalangeal joint of the 
middle finger with hyperextension of the metacarpal 
phalangeal joint.  However, despite diagnosis of a current 
disability, the most probative evidence of record indicates 
that the veteran's right hand disability is not related to a 
possible fracture of the right knuckles in August 1974 or 
shore patrol officers handcuffing him too tightly in May 
1976.  There is no evidence of record that the veteran's 
right hand was injured when the shore patrol placed him in 
custody.  Further, A VA examiner concluded that it is highly 
unlikely that the veteran's current right hand disability is 
related to the August 1974 right hand injury, as the veteran 
did not fracture his right hand in August 1974.  There is no 
contradictory medical opinion relating the veteran's current 
right hand disability to service.  In addition, the veteran 
was first diagnosed with a right hand disability twenty-two 
years after separating from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The sincerity of the veteran's belief that his right hand 
disability is related to service is not in question.  
However, a layperson is not competent to opine on matters 
requiring medical knowledge, such as whether his current 
condition is related to an incident or injury during service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The criteria 
for a grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for right hand nerve damage must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated April 2001 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Notice regarding disability ratings and effective dates of 
disability benefits was provided to the veteran in March 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, service administrative records, 
VA medical records, and obtained a VA medical opinion in 
December 2006.  Of record are April 2005 and October 2005 
requests for Social Security Administration (SSA) medical 
records.  Although the SSA provided limited records, medical 
records were not received.  In February 2004 the veteran 
requested that his Board hearing be postponed.  An August 
2004 letter informed the veteran that he could reschedule his 
hearing.  The veteran submitted a signed copy of the form in 
August 2004; however, he did not request that his hearing be 
rescheduled.  The veteran has not indicated the existence of 
any other evidence that is relevant to this appeal.  The 
Board concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 







ORDER

Entitlement to service connection for right hand nerve damage 
is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


